Citation Nr: 9923607	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  95-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran is basically eligible for educational 
assistance benefits pursuant to chapter 30, title 38, United 
States Code.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active air service from January 1973 to July 
1974, and active naval service from June 1978 to August 1994.  
He also attended the United States Air Force Academy from 
July 1974 to May 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1994 determination of the Department of Veterans 
Affairs (VA) Atlanta, Georgia Regional Office (RO) which 
denied the veteran's claim of entitlement to educational 
assistance benefits under chapter 30, title 38, United States 
Code, on the basis that he was not basically eligible for 
such benefits.

The veteran duly appealed the RO's determination and by March 
5, 1998 decision, the Board denied the veteran's claim.  
Prior to that date, however, on October 10, 1997, the RO 
received a VA Form 9 on which he requested a personal hearing 
before a member of the Board in Washington, D.C.  Due to an 
apparent administrative oversight, this document was not 
associated with the veteran's claims folder as of the date on 
which the Board's decision was promulgated.

As such, in September 1998, the veteran's representative 
moved to vacate the March 5, 1998 decision on the basis that 
the veteran had not been afforded his requested hearing.  
Pursuant to 38 C.F.R. § 20.904(a)(3), the March 5, 1998 
decision has been vacated.  In January 1999, the veteran 
testified at a Board hearing in Washington, D.C. in 
conformance with his request.  

In this decision, the Board will address de novo the merits 
of the veteran's appeal on the issue of basic eligibility for 
educational assistance benefits pursuant to chapter 30, title 
38, United States Code, including consideration of his 
January 1999 hearing testimony.  



FINDINGS OF FACT

1.  The veteran was commissioned as an officer in the United 
States Navy in June 1978, after graduating from the United 
States Air Force Academy.

2.  The veteran was not involuntarily separated after 
February 2, 1991, nor was he discharged pursuant to 
applicable voluntary separation incentives.


CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
entitlement to educational assistance under chapter 30, title 
38, United States Code.  38 U.S.C.A. § 3011 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 21.7040, 21.7042, 21.7044, 21.7045 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are not in dispute.  The veteran 
served on active duty from January 22, 1973 to July 1, 1974.  
He attended the United States Air Force Academy from July 2, 
1974 to May 31, 1978.  Upon graduation, he was commissioned 
as an officer in the United States Navy and thereafter served 
on active duty from June 1, 1978 until his retirement on 
August 31, 1994.  

The legal criteria governing basic eligibility for chapter 30 
educational assistance benefits are set forth in 38 U.S.C.A. 
§ 3011(a) and 38 C.F.R. §§ 21.7040.  Under those provisions, 
an individual may establish eligibility for basic educational 
assistance under chapter 30 if he or she first became a 
member of the Armed Forces or first entered on active duty as 
a member of the Armed Forces after June 30, 1985 (38 C.F.R. 
§ 21.7042), or if he or she was eligible for educational 
assistance allowance under chapter 34 as of December 31, 
1989, in addition to certain other criteria (38 C.F.R. 
§ 21.7044).  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 21.7040.

In this case, the evidence shows, and the veteran does not 
dispute, that he first entered on active duty prior to June 
30, 1985.  Thus, the provisions of 38 C.F.R. § 21.7042 do not 
apply.

As noted, however, under 38 C.F.R. § 21.7044(a), educational 
assistance benefits under chapter 30 may be available to an 
individual who, as of December 31, 1989, was eligible for 
chapter 34 educational benefits and was on active duty at any 
time between October 19, 1984 and July 1, 1985, if that 
individual either:  1) serves at least three years of 
continuous active duty in the Armed Forces after June 30, 
1985; or 2) is discharged or released from active duty after 
June 30, 1985 for a service-connected disability, a medical 
condition which preexisted service, hardship, or a physical 
or mental condition that was not characterized as a 
disability; the convenience of the Government, if the 
individual completed not less than 30 months continuous 
active duty after that date; or involuntarily for the 
convenience of the Government as a result of a reduction in 
force.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 21.7044(a).

Notwithstanding the foregoing, eligibility for chapter 30 
educational assistance benefits is precluded for an 
individual who, after December 31, 1976, receives a 
commission as an officer in the Armed Forces upon graduation 
from a service academy, including the United States Air Force 
Academy.  38 U.S.C.A. § 3011(c)(2) and 38 C.F.R. § 
21.7044(c)(1)(iii) (previously designated as 38 C.F.R. 
§ 21.7044(d)(1)(iii).  An exception to this restriction is 
outlined in 38 C.F.R. § 21.7044(d) (previously designated as 
38 C.F.R. § 21.7044(e)), which provides that eligibility for 
chapter 30 benefits is not precluded for veterans who met the 
requirements for chapter 30 educational assistance under 38 
C.F.R. § 21.7044(a) prior to being commissioned as an 
officer.

In this case, the veteran was commissioned as an officer in 
the United States Navy in June 1978, after graduating from 
the United States Air Force Academy.  Thus, he is barred from 
eligibility for chapter 30 educational assistance benefits 
unless he met the requirements for educational assistance 
under 38 C.F.R. § 21.7044(a) prior to his commission in 1978.  
38 C.F.R. § 21.7044(d).

Based on the facts of this case, it is clear that the 
veteran's service does not meet this exception.  In order to 
qualify, he would have to have had remaining Chapter 34 
entitlement as of December 1989 and have been on active duty 
at any time between October 19, 1984, to July 1, 1985, and 
complete the remainder of the specified service requirements 
all before receiving his commission.  Of course, this would 
have been impossible as the veteran received his commission 
in June 1978.  

Thus, as the veteran did not meet the requirements of 38 
C.F.R. § 21.7044(a) prior to receiving his commission in the 
Armed Forces, the exception specified in 38 C.F.R. § 
21.7044(d) is not applicable to the instant case.  As such, 
the general rule applies, which precludes the veteran from 
establishing basic eligibility for educational assistance 
under chapter 30 because he received a commission as an 
officer in the Armed Forces upon graduation from the United 
States Air Force Academy after December 31, 1976.  38 
U.S.C.A. § 3011(c)(2) and 38 C.F.R. § 21.7044(c)(1)(iii).

Notwithstanding the foregoing, under 38 C.F.R. § 21.7045 
(1998), chapter 30 benefits may be available to certain 
individuals who were involuntarily separated after February 
2, 1991, or who were separated pursuant to voluntary 
separation incentives under 10 U.S.C.A. §§ 1174a (the Special 
Separation Benefits program) and 1175 (the Voluntary 
Separation Incentive Program), despite having graduated from 
a service academy and receiving a commission after December 
31, 1976.  However, there is no indication of record, nor 
does the veteran contend, that this provision is for 
application.  His DD Form 214 indicates that he was not 
retired pursuant to these provisions; rather he retired "as 
provided by section 4403 of the National Defense 
Authorization Act (NDAA)," Pub. L. No. 102-484, 106 Stat. 
2702.

In reaching this decision, the Board has considered the 
arguments of the veteran (advanced at his July 1997 and 
January 1999 hearings and in written arguments) that his 
eligibility for chapter 30 benefits derives from his period 
of active duty from January 1973 to July 1974, prior to 
entering the United States Air Force Academy.  He argues that 
the intention of the exception set forth at 38 C.F.R. 
§ 21.7044(d) is to prevent former enlisted personnel, such as 
himself, who had qualified for chapter 34 educational 
benefits prior to attending a service academy and receiving a 
commission, from losing their educational benefits.  

However, by enacting 38 U.S.C.A. § 3011(c)(2), the United 
States Congress specifically excluded graduates of service 
academies, without regard to prior enlisted status, who 
received commissions after December 31, 1976.  The express 
terms of the statute make clear that this exclusion applies 
regardless of whether an individual had remaining chapter 34 
eligibility as of December 31, 1989.  Moreover, to the extent 
the veteran is arguing that he should now be permitted to 
utilize his remaining entitlement to chapter 34 benefits, the 
Board notes that the chapter 34 educational assistance 
program expired in December 1989 and payment of such benefits 
is precluded after that date.  38 U.S.C.A. § 3462(e).

The regulatory history of 38 C.F.R. § 21.7044(d) makes clear 
that an individual who, after December 31, 1976, receives a 
commission upon graduating from a service academy is not 
eligible for educational assistance under the chapter 30 
Montgomery GI Bill program.  The exception applies only to 
those individuals who had already established entitlement 
under the chapter 30 program before being commissioned.  The 
following example is set forth in the regulatory history 
which added the 38 C.F.R. § 21.7044(d) exception: 

For example, there have been instances where 
someone established entitlement under the [chapter 
30] Montgomery GI Bill-Active Duty by entering 
active duty as an enlisted person after June 30, 
1985; having his or her pay reduced by $ 1200; and 
serving for at least two years.  Then the service 
member was chosen to attend a service academy.  
Upon graduation from the academy the individual 
sought educational assistance under the Montgomery 
GI Bill-Active Duty.  By amending the appropriate 
regulations it will be clear that these individuals 
maintain their eligibility for educational 
assistance. 

59 Fed. Reg. 24049 (May 10, 1994).  

The effective date of the regulation was July 1, 1985.  It 
was explained that this was the first date anyone could 
qualify for educational assistance under the chapter 30 
Montgomery GI Bill.  As such, the effective date of July 1, 
1985 ensured that everyone who had filed a claim in the past 
and to whom the regulations applied would qualify for 
educational assistance.  Id.  

In sum, the Board recognizes the veteran's many years of 
honorable service; however, since payment of government 
benefits must be authorized by statute, and pertinent 
provisions of the statute provide that the veteran has not 
fulfilled basic eligibility criteria, his service is 
insufficient to confer eligibility.  Based on the foregoing, 
the Board finds that the evidence fails to establish that the 
veteran is eligible for educational assistance benefits under 
chapter 30.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for entitlement to educational assistance benefits 
under chapter 30, title 38, United States Code, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

